
	

114 HR 4428 IH: The Fair Medicare Hospital Payments Act of 2016
U.S. House of Representatives
2016-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4428
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2016
			Mrs. Black (for herself, Ms. Sewell of Alabama, Mr. Roe of Tennessee, Mr. Duncan of Tennessee, Mr. Fleischmann, Mr. DesJarlais, Mr. Cooper, Mrs. Blackburn, Mr. Fincher, Mr. Cohen, Mr. Byrne, Mrs. Roby, Mr. Rogers of Alabama, Mr. Aderholt, Mr. Brooks of Alabama, Mr. David Scott of Georgia, Mr. Griffith, Mr. Westerman, Mr. Crawford, Mr. Hill, Mr. Womack, Mr. Bishop of Georgia, Mr. Palmer, Mr. Vela, Mr. Whitfield, Mr. Harper, Mr. Boustany, Mr. Richmond, Mr. Allen, Mr. Guthrie, Mr. Carter of Georgia, and Mr. Hinojosa) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to ensure fairness in Medicare hospital payments by
			 establishing a floor for the area wage index applied with respect to
			 certain hospitals.
	
	
 1.Short titleThis Act may be cited as the The Fair Medicare Hospital Payments Act of 2016. 2.Ensuring fairness in medicare hospital payments (a)Hospital inpatient servicesSection 1886(d)(3)(E) of the Social Security Act (42 U.S.C. 1395www(d)(3)(E)) is amended—
 (1)in clause (i), by striking clause (ii) or (iii) and inserting clause (ii), (iii), or (iv); and (2)by adding at the end the following new clause:
					
						(iv)Area wage index floor
 (I)In generalSubject to subclause (II), for discharges occurring on or after October 1, 2016, the area wage index applicable under this subparagraph to any hospital which is not located in a frontier State (as defined in clause (iii)(II)) may not be less than 0.874.
 (II)Ensuring budget neutralityIn order to ensure that the aggregate payments made under this subsection for a fiscal year (beginning with fiscal year 2017) are not greater than the aggregate payments that would have been made under this subsection for such fiscal year without the application of subclause (I), the Secretary shall establish pursuant to rulemaking a maximum area wage index to apply under this subparagraph to any hospital which is not located in a frontier State (as defined in clause (iii)(II))..
 (b)Hospital outpatient department servicesSection 1833(t) of the Social Security Act (42 U.S.C. 1395l(t)), is amended— (1)in paragraph (2)(D), by striking paragraph (19), the Secretary and inserting paragraphs (19) and (22), the Secretary; and
 (2)by adding at the end the following new paragraph:  (22)Floor on area wage adjustment factor for hospital outpatient department services (A)In generalSubject to subparagraph (B), with respect to covered OPD services furnished on or after January 1, 2017, the area wage adjustment factor applicable under the payment system established under this subsection to any hospital outpatient department which is not located in a frontier State (as defined in section 1886(d)(3)(E)(iii)(II)) may not be less than 0.874.
 (B)Ensuring budget neutralityIn order to ensure that the aggregate payments made under this subsection for a year (beginning with 2017) are not greater than the aggregate payments that would have been made under this subsection for such year without the application of subparagraph (A), the Secretary shall establish pursuant to rulemaking a maximum area wage adjustment factor to apply under the payment system established under this subsection to any hospital outpatient department which is not located in a frontier State (as defined in clause (iii)(II))..
				
